Title: To James Madison from Rufus King, 17 May 1802 (Abstract)
From: King, Rufus
To: Madison, James


17 May 1802, London. No. 67. Reports strong support for the definitive treaty in Parliament despite Lord Grenville’s speech against it. Will send a copy of the debates as soon as published. Encloses a copy of the convention and additional articles between Great Britain and Russia, together with the acts of accession of Denmark and Sweden. The article concerning trade with the colonies and Lord Grenville’s speech on the Russian convention promote “as free a Trade between the Colonies and the North of Europe as may be carried on between them and the United States.” This is a departure from the present system and may in time eliminate the “discrimination in favour of the direct Trade between the United States and Great Britain sanctioned by the last Treaty between Great Britain and Russia.” Also encloses a copy of the law imposing duties upon imports and exports and vessel tonnage. Eaton reports from Tunis that the gifts pleased the bey; Gavino has received the arms prepared by Mortimer and Company.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 3 pp.; marked duplicate; in a clerk’s hand, docketed by Brent as received 19 Aug. Printed in King, Life and Correspondence of Rufus King, 4:127. Enclosures not found.



   
   Part of the House of Commons debate over the definitive treaty was published on 26 and 27 July 1802 in the National Intelligencer.



   
   The additional articles to the convention between Russia and Great Britain were signed 20 Oct. 1801. Both the convention and articles were ratified by Great Britain on 5 May 1802 (Clive Parry and Charity Hopkins, eds., An Index of British Treaties, 1101–1968 [3 vols.; London, 1970], 2:136, 137).



   
   The previous convention between the two countries was agreed to in the summer of 1799 (ibid., 2:134).


